DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/23/2021 has been entered. Claim 1 has been amended. Claims 2-3, 5-11 and 14-16 have been cancelled. Claims 1, 4 and 12-13 are pending.
Claim Objections
Claim 2 is objected to because of the following informalities: The claim numbering is incorrect, “2-11”, should read –2-3–.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krietemeyer et al. (US 2013/0118669 A1 – of record), in view of Matsuda (JP 2015-039970A – of record).
Regarding claim 1, Krietemeyer teaches an inventive tire concept carcass plies, reinforcements, and fillers, see [0001] – (construed as a bead reinforcing device for pneumatic tires, as the claim does not require any specific structure which precludes Krietemeyer’s concept from being used on 
Krietemeyer does not explicitly disclose the steel bead core comprises steel wires; nor where the portion of the HTBF which extends below the bead 
Matsuda teaches a pneumatic tire having a bead portion 5, which includes a bead filler 52 and a bead core 51 comprising a steel wire, see [0013]; and a reinforcement layer 9 which is configured to cover the entire outer side of the bead portion to include wrapping around the bead core and covering an inner radial portion of the bead filler 52, see figure 10.
As to the first position being is apart from the second position for the bead to have an inner surface portion uncovered by the rubber sheet and the inner bead stiffener, such that the carcass directly covers the uncovered inner surface portion of the bead:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Krietemeyer clearly teaches the carcass main body portion 150 directly covers a portion of the bead filler 140 not covered by the reinforcement 165 as depicted in FIG. 2. And where the reinforcement 165 is configured to have a bottom end disposed at a height H3 that is between 5% - 25% of the section height HO, see [0028], [0030]. The Matsuda reference teaches the reinforcing layer 9 is disposed so as to wrap around the bead core 51 and partially extend up the side surface of the bead filler 52 on the inner side in the tire width direction, see FIG. 10, [0080]. It being noted that Matsuda discloses such a configuration suppresses excessive flow of the bead filler at the time of vulcanization, see [0080]; while Krietemeyer discloses its reinforcement 165 contributes to a favorable torsional stiffness of the tire, see [0039]. Thus, one of ordinary skill in the art would consider the references for what they reasonably suggest that is: Having a carcass main body portion 150 directly cover a radially intermediate portion of a bead filler 140, wherein the radially upper portion of the bead filler 140 is directly covered by a reinforcement 165 and the radially inner portion of the bead filler is directly covered by a reinforcing layer 9. Furthermore, where such a configuration would reasonably and predictably provide enhanced torsional stiffness of the bead portion and suppress excessive flow of the bead filler during vulcanization of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 4, Modified Krietemeyer discloses the HTBF is formed of a composite material to include a fabric material, formed by plain-weaving, for example organic fibers, see [0058]. IT is considered that organic fibers such as polyester, nylon and the like, formed by plain-weave are a textile material and thus the composite material corresponds to a bead stiffener comprising a textile material.
Regarding claims 12-13, Modified Krietemeyer discloses the reinforcement 165 is protruded higher than an upper end of the HTBF 170; and where an upper end of the HTBF is protruded higher than the bead portion 140, see FIG. 2.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pgs. 2-3 that: Krietemeyer in view of Matsuda fails to teach or suggest at least "wherein the first position 
Examiner’s Response #1
Examiner respectfully disagrees. Krietemeyer clearly teaches the carcass main body portion 150 directly covers a portion of the bead filler 140 not covered by the reinforcement 165 as depicted in FIG. 2. And where the reinforcement 165 is configured to have a bottom end disposed at a height H3 that is between 5% - 25% of the section height HO, see [0028], [0030]. The Matsuda reference teaches the reinforcing layer 9 is disposed so as to wrap around the bead core 51 and partially extend up the side surface of the bead filler 52 on the inner side in the tire width direction, see FIG. 10, [0080]. It being 
The rejection is maintained.
Claims 4 and 12-13 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749